Citation Nr: 1828417	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  07-34 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to March 1, 2007.

2.  Entitlement to an evaluation in excess of 50 percent for PTSD from March 1, 2007, to March 18, 2014. 

3.  Entitlement to an evaluation in excess of 70 percent for PTSD on or after March 18, 2014.

4.  Entitlement to service connection for a bilateral elbow disorder, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for myalgias and a sleeplessness condition, to include as due to an undiagnosed illness and as secondary to a service-connected disability, to include the medications taken for a service-connected disability.

6.  Entitlement to a total disability rating for individual unemployability (TDIU) due exclusively to PTSD prior to November 15, 2012.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from March 1974 to July 1974, and from August 10, 1998 to August 14, 1998.  He served on active duty from May 2002 to November 2002 and from January 2003 to April 2004.  He received the Purple Heart, the Bronze Star Medal, and the Combat Infantry Badge for his service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  Jurisdiction of the case has been transferred to the Atlanta, Georgia RO.

In a July 2006 rating decision, the RO granted service connection for PTSD and assigned an initial evaluation of 30 percent.  In October 2007, the RO increased the evaluation to 50 percent effective from March 1, 2007.  In November 2017, the RO increased the evaluation to 70 percent effective from March 18, 2014.

The Veteran's service connection claims for bilateral elbows and myalgias come before the Board on appeal from a January 2007 rating decision.  He was later granted TDIU in a July 2013 rating decision, effective from November 15, 2012.

The case was remanded in February 2016 for further development.  The case has since been returned to the Board for appellate review.
This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

The issues of entitlement to service connection for a bilateral elbow disorder and myalgias and entitlement to TDIU prior to November 15, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to March 18, 2014, the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas.

2.  For the entire period of appeal, the Veteran's PTSD has not been productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for PTSD prior to March 18, 2014, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for an evaluation of 100 percent for PTSD have not been met throughout the appeal period. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.  In this case, as explained below, uniform evaluations are warranted.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran is currently assigned an evaluation of 30 percent prior to March 1, 2007, a 50 percent evaluation effective from March 1, 2007, and a 70 percent evaluation effective from March 18, 2014, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  He was assigned a temporary total rating from July 11, 2006, to October 31, 2006, because he was hospitalized for his PTSD.

Under Diagnostic Code 9411, a 30 percent evaluation is assigned for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Board notes that the regulations were recently revised to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V) rather than the Fourth Edition (DSM-IV). These provisions only apply to cases received by or pending before the AOJ on or after August 4, 2014.  The change does not apply to cases certified to the Board prior to that date.  In this case, the Veteran's claim was certified to the Board before August 4, 2014; therefore, the regulations pertaining to the DSM-V are not applicable.

Psychiatric examinations frequently include assignment of a global assessment of functioning (GAF) score.  The Board notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

As noted above, the Veteran's PTSD is currently assigned an evaluation of 30 percent prior to March 1, 2007, and an evaluation of 50 percent prior to March 18, 2014.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran meets the criteria for an evaluation of 70 percent for the entire period of appeal.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  In this case, the record demonstrates that the Veteran's overall disability picture is consistent with a 70 percent rating for the entire period of appeal, to include consideration of the Veteran's lay statements, VA treatment records, and the VA examination reports.

With regard to social impairment, the record shows that the Veteran has not maintained strong relationships with other individuals besides his wife.  In an October 2005 VA clinical record, the Veteran reported being socially withdrawn and that his symptoms caused an ongoing strain in his relationship with his wife.  During a May 2006 VA psychiatry visit, he reported that he hit his son because he felt that his son did not respond properly to him, and during a September 2007 VA psychiatry session, the Veteran's wife reported that he isolated himself in an effort to avoid altercations.  In a January 2012 VA record, the Veteran reported having social isolation and poor social functioning.

Concerning occupational impairment, the evidence shows that the Veteran has not worked since 2005.  In an October 2005 VA psychiatry record, the examiner noted that the Veteran had symptoms of PTSD which were daily, intrusive, and disabling.  The examiner found the Veteran to be totally and permanently unemployable.  In an October 2007 VA assessment, the Veteran obtained scores that possibly indicated severe impairment in orientation, attention, language comprehension, and language repetition.  However, the examiner did note that the Veteran's score did not correlate with clinical observations because he was able to recall exact dates and maintain a conversation without cues and with appropriate speech.  Regardless, the examiner noted that the Veteran would benefit from further neuropsychological assessment.

In a January 2008 record, the Veteran exhibited difficulties performing serial mental calculations, spelling backwards, and repeating phrases.  The examiner noted that the Veteran appeared to be experiencing cognitive difficulties.  A June 2008 record noted that, although the Veteran had exhibited cognitive changes such as memory loss, difficulty concentrating, and difficulty performing tasks, the results of his neuropsychological testing were unreliable due to a diminished effort on his part.  However, the examiner did note that this did not rule out the presence of cognitive impairment.

During a June 2010 VA examination, the Veteran reported that, in 2005, while working as a police officer, he took out his firearm when a man yelled obscenities at him and that he was required to surrender his firearm to the police department.  The examiner found that the Veteran had total occupational and social impairment due to his PTSD symptomatology, specifically noting that the Veteran was unable to keep a specific schedule, complete a normal workday, or interact appropriately with peers at work due to his PTSD symptomatology.  Thus, the evidence shows that the Veteran consistently exhibited occupational impairment throughout the entire period of appeal.

Furthermore, the Veteran's symptomatology has been similar to that of the criteria for an evaluation of 70 percent for the entire period of appeal.  The record reflects that, at various periods of time during the appeal period, the Veteran exhibited expressions of suicidal ideation, obsessional rituals, depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence),  neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.

The Board notes that, during the November 2006 VA examination, the examiner found that the Veteran's PTSD symptoms resulted in deficiencies in family relations and mood, but not work, judgment, or thinking.  During the April 2012 VA examination, the examiner found that the Veteran's PTSD was reflected by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or his symptoms were controlled by medication, which is reflective of an evaluation of 10 percent.  

After considering the evidence of record, the Board finds that the Veteran's symptoms more closely approximate the criteria for an evaluation of 70 percent for the entire period of appeal.  Although the April 2012 VA examination found that the Veteran did not have occupational and social impairment with deficiencies in most areas, most of the evidence of record shows otherwise.  Furthermore, the April 2012 VA examination failed to note the Veteran's symptoms of memory loss, disturbances of motivation and mood, and suicidal ideation, which were present throughout the entire period of appeal.

Overall, the Veteran has demonstrated a level of impairment consistent with the criteria for an evaluation of 70 percent.  His symptoms have caused occupational and social impairment with deficiencies in most areas.  Therefore, the Board finds that a 70 percent evaluation is warranted for PTSD throughout the appeal period.

The Board has also considered whether the Veteran is entitled to a 100 percent evaluation at any time during the appeal period (exclusive of the temporary total evaluation).  However, in considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran does not meet the criteria for a 100 percent evaluation for this time period.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The evidence of record does not show that the Veteran has total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

The Board emphasizes that the criteria for an evaluation of 100 percent requires both total social and occupational impairment.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned). 

With regard to occupational impairment, the Veteran has not worked since 2005, and he has more recently been granted TDIU based on his PTSD.

Nevertheless, with regard to social impairment, the record shows that the Veteran has consistently maintained a relationship with his wife.  In fact, during the most recent VA examination in August 2017, the examiner noted that the Veteran maintained a relationship with his family and was in contact with other veterans with whom he served.  Thus, although evidence does demonstrate isolation and withdrawal, it cannot be said that the evidence shows total social impairment, as he has maintained some relationships.

The Board does acknowledge that the June 2010 VA examiner found that the Veteran's symptomatology reflected total occupational and social impairment.  However, that finding is not consistent with the other evidence of record showing that he has maintained a few relationships, including with family and other veterans.  

After considering the evidence of record, the Board finds that the Veteran's PTSD more closely approximates the criteria for the 70 percent disability rating for the entire period of appeal.  Overall, the Veteran has not demonstrated a level of impairment consistent with the criteria for a total evaluation.  Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for a total evaluation have not been met or approximated at any time during the appeal period.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, the Board concludes that the weight of the evidence is against an evaluation in excess of 70 percent for PTSD.  As such, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53.

ORDER

An evaluation of 70 percent for PTSD is granted for the entire period of appeal.

An evaluation in excess of 70 percent for PTSD is denied for the entire period on appeal.


REMAND

Bilateral Elbow Disorder

In the February 2016 remand, the Board directed the AOJ to obtain a medical opinion regarding the Veteran's bilateral elbow disorder.  The examiner was requested to provide an opinion as to whether the Veteran had a current diagnosis related to his bilateral elbow pain, and if so, whether the diagnosis was caused by his  military service.  If there was no current diagnosis of a bilateral elbow disorder, the examiner was asked to determine if the Veteran manifested signs and symptoms of an undiagnosed illness or whether he had a medically unexplained chronic multi-symptom illness.

In the May 2017 opinion obtained, the examiner only provided an opinion with regard to whether the Veteran had fibromyalgia.  The examiner noted that the Veteran had pain in his elbows, shoulders, and knees, but concluded that he did not have fibromyalgia.  Rather, the examiner found that the Veteran had degenerative disc disease of the neck and back which resulted in the wear and tear of the joints.  No opinion or examination was provided specifically with regard to the Veteran's reported bilateral elbow disorder.

A review of the record shows that, in a June 2004 radiology report of the bilateral elbows, mild degenerative changes were observed.  Given that there is evidence of a possible diagnosis unrelated to the Veteran's degenerative disc disease and that an opinion was not obtained specifically with regard to his elbows, a remand for an additional opinion is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).


Myalgias and Sleeplessness 

In the February 2016 Board remand, the AOJ was also directed to provide an opinion with regard to the Veteran's myalgias and sleeplessness symptoms.  The AOJ was specifically directed to obtain an opinion with regard to whether any current diagnosis was due to or caused by a service-connected disability, to include any medications taken for a service-connected disability.  

As noted above, in the May 2017 opinion obtained, the examiner found that the Veteran did not have fibromyalgia, but instead found that he had degenerative disc disease of the neck and back which resulted in the wear and tear of the joints.  The Veteran is service-connected for cervical discogenic disease, claimed as a neck condition.  Although an explanation was provided with regard to the Veteran's myalgias, there was none given for his symptoms of sleeplessness.  Thus, an additional opinion is necessary which addresses the Veteran's symptoms of sleeplessness and fatigue.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).


TDIU 

The Veteran was denied entitlement to TDIU prior to November 15, 2012, because he did not meet the schedular criteria for the grant of TDIU.   The claims remanded herein and the grant of the increased evaluation for PTSD in the decision above may have a bearing on the outcome of the issue of entitlement to TDIU prior to November 15, 2012.  Therefore, the Board finds that those claims should be developed and readjudicated and that the award of the 70 percent evaluation should be effectuated prior to rendering any determination on this issue.

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for myalgias, sleeplessness, or a bilateral elbow disorder. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any pertinent and outstanding VA medical records.

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the May 2017 examiner or, if that individual is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any bilateral elbow disorder that may be present.  

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify any current bilateral elbow disorder that has been present during the appeal period.  In rendering this opinion, the examiner should consider the June 2004 radiology report which noted degenerative changes in the elbows.

For any diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is causally or etiologically related to the Veteran's military service.

The examiner should also opine as to whether it is at least as likely as not that any current bilateral elbow disorder was either caused by or permanently aggravated by the Veteran's service-connected disabilities, to include degenerative disc disease.

If the examiner determines that any findings constitute symptomatology that is not attributable to a known clinical diagnosis, he or she should state whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests.  If so, the examiner should also report all signs and symptoms necessary for evaluating the illness under the rating criteria.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]"38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should then refer the Veteran's claims file to the May 2017 examiner or, if that individual is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any disorder related to the Veteran's sleeplessness.  

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify any current disorder pertaining to the Veteran's sleeplessness.  He or she should specifically address whether the Veteran has any sleep disorder that is separate from the sleep impairment that is already contemplated under the rating criteria for his service-connected PTSD.

For any diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is causally or etiologically related to the Veteran's military service.

The examiner should also opine as to whether it is at least as likely as not that any current disorder was either caused by or permanently aggravated by the Veteran's service-connected disabilities, to include the medications taken for a service-connected disability.

If the examiner determines that any findings constitute symptomatology that is not attributable to a known clinical diagnosis (including his already service-connected PTSD), he or she should state whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests.  If so, the examiner should also report all signs and symptoms necessary for evaluating the illness under the rating criteria.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]"38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should review the medical opinions to ensure that they are in compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


